Citation Nr: 0211069	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from October 1978 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).  That decision denied service connection for a 
right knee disorder secondary to a service-connected left 
knee disability.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The current right knee disorder was not caused or 
aggravated by the veteran's service-connected left knee 
disability.


CONCLUSION OF LAW

The veteran's right knee disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1989 through 1994 
and from 1997 through 1998, a VA examination report dated 
February 1999, a VA medical opinion dated March 2001, and 
statements and testimony of the veteran before a hearing 
officer at a hearing held at the RO in March 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records do not contain any complaints or 
diagnoses related to the right knee.  They show that the 
veteran injured his left knee and was diagnosed with a torn 
medial meniscus.  An April 1982 decision granted service 
connection for post-operative meniscectomy of the left knee.

VA treatment records from 1987 to 1994 contain references to 
treatment for the left knee, but do not mention any treatment 
or complaints relating to the right knee.

A May 1997 VA treatment note indicated that the veteran 
complained of bilateral knee pain.  He was diagnosed with 
right knee pain.  No diagnosis related to the left knee was 
made.  No statements were made relating the right knee pain 
to any problems associated with the left knee.

A June 1998 VA treatment note indicated that the veteran was 
seen complaining of bilateral knee pain.  The physician noted 
a history of surgery on the left knee.  The note indicated 
that the veteran was to be scheduled for an arthroscopy of 
the left knee.  The right knee was not diagnosed and no notes 
were made regarding any link between the right knee 
complaints and the left knee diagnosis.

An October 1998 VA treatment note indicated that the veteran 
continued to complain of bilateral knee pain.  It was noted 
that the veteran reported that he had left knee surgery 20 
years ago, and that his left knee gave out several times a 
year.  He also said that he had been compensating by placing 
more weight on the right lower extremity.  The physician 
diagnosed the veteran with left knee anterior cruciate 
ligament instability and knee joint subluxation and indicated 
that the clinical symptoms in the right knee were suggestive 
of early degenerative joint disease.  The physician did not 
comment on any possible causal relationship between the right 
knee and the left knee.

A VA examination was conducted in February 1999.  On 
examination, the alignment of both lower extremities appeared 
to be reasonably normal.  The veteran walked with a hint of 
antalgia on the left and none on the right.  The examiner 
diagnosed some early patellofemoral degenerative changes in 
the right knee.  The examiner stated that it was "difficult 
if not impossible" to determine a causal relationship 
between the left and right knee conditions.  He indicated 
that the veteran may have favored his right knee as a result 
of his symptomatic left knee.  However, the examiner also 
noted that the veteran's knee symptoms could be related to 
his job as a carpet layer.  The examiner stated that it was 
"impossible for [him] to separate out whether the current 
symptoms in [the veteran's] right knee are related to his 
work activity or secondary to...the left knee problems."  X-
rays taken at the February 1999 VA examination showed a 
normal right knee study.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 2000.  He indicated that since his 
initial injury to his left knee he had been favoring his 
right knee.  He stated his belief that his altered gait 
resulted in arthritis in the right knee.

A March 2001 VA opinion was issued by two orthopedic surgeons 
who had reviewed the veteran's claims folder.  The opinion 
stated that the veteran's "right knee condition is more 
likely than not related to an association with the 
[veteran's] previous work activity and not a specific injury 
relative to the left knee."  The physicians noted that there 
is no documentation in orthopedic literature to indicate that 
a shifting of weight causes a problem with the opposite knee 
unless there is a "serious gait anomaly."  The opinion of 
the physicians was that "the left knee...does not bear a 
causal relationship to the symptoms in the right knee."

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence weighs 
against a grant of service connection for a right knee 
disorder secondary to a service connected left knee 
disability.  Although VA treatment notes indicate that the 
veteran has sought treatment for complaints related to right 
knee pain, there are no statements in those treatment notes 
relating the veteran's right knee pain to his left knee 
disability.

The February 1999 VA examiner stated that it was "difficult 
if not impossible" to determine a causal relationship 
between the left and right knee conditions.  He indicated 
that the veteran may have favored his right knee as a result 
of his symptomatic left knee.  However, the examiner also 
noted that the veteran's knee symptoms could be related to 
his job as a carpet layer.  The examiner stated that it was 
"impossible for [him] to separate out whether the current 
symptoms in [the veteran's] right knee are related to his 
work activity or secondary to...the left knee problems."  The 
statements of the February 1999 VA examiner are somewhat 
equivocal with regard to the cause of the veteran's right 
knee disorder.  They do not offer an opinion either in 
support of or against the veteran's contentions and are thus 
not probative in this matter.

The March 2001 VA opinion by the board of two physicians was 
sought to determine whether the veteran's right knee disorder 
was related to the veteran's service connected left knee 
disability.  The opinion stated that the veteran's "right 
knee condition is more likely than not related to an 
association with the [veteran's] previous work activity and 
not a specific injury relative to the left knee."  The 
physicians noted that there is no documentation to indicate 
that a shifting of weight causes a problem with the opposite 
knee unless there is a "serious gait anomaly."  The Board 
notes that no gait anomalies were noted in the VA treatment 
notes or the February 1999 VA examination.  The opinion of 
the VA medical board specifically stated that "the left 
knee...does not bear a causal relationship to the symptoms in 
the right knee."  Thus, the opinion clearly weighs against 
the claim.

The Board notes veteran's statements that he has favored his 
right knee since injuring his left knee in service.  His 
contention is that this resulted in arthritis of the right 
knee.  However, the question of whether the veteran's current 
diagnosis had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
assertions as to the existence, nature and etiology of his 
right knee disorder are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the current right knee disorder was not caused or 
aggravated by the veteran's service-connected left knee 
disability.  Therefore, the veteran's right knee disorder is 
not proximately due to or the result of a service-connected 
disease or injury.  Accordingly, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection for a right knee disorder, 
claimed as secondary to service connected left knee 
disability.


ORDER

Service connection for a right knee disorder secondary to a 
service connected left knee disability, is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

